This is an application for a writ of review directed to the Industrial Accident Commission for the purpose of reviewing an award made to Frank Lewis, on account of injuries alleged to have been received by him while performing a service growing out of, incidental to, and in the course of his employment by petitioner.
The principal ground urged for the issuance of the writ is that the evidence shows that said Lewis did not receive such injuries while in the course of employment, but that he was at the time working as an independent contractor. The court is of the opinion that the petition fails to sufficiently show that there was not in the evidence sufficient support for the finding of the commission that the accident arose out of and happened in the course of the employment of said Lewis by the petitioner, and that said accident happened while the injured employee was performing a service growing out of, incidental to, and in the course of his employment.
Complaint is further made that the following portion of the judgment of the commission, viz.: "It is further ordered that said Garratt-Callahan Company pay to the persons entitled to receive the same, the reasonable value of medical and surgical services rendered to the applicant herein within ninety days from the date of his accident to cure and relieve him from the effects of the injury complained of as the basis of this proceeding, the claims therefor to be approved by this commission before payment," is void for uncertainty, in that it cannot be ascertained therefrom what is the reasonable *Page 336 
value of the medical and surgical services mentioned in the award, what amounts are intended to be awarded, or the persons to whom the awards are made. As to this contention, it is sufficient to say that no final award is made by the judgment as to said matters, and that the appeal to this court in regard thereto is premature. The portion of the judgment referred to cannot be enforced as it now stands, and before any effective judgment can be rendered as to the matters therein referred to, it is clear that a definite award must be made designating amounts and the person or persons to whom payable. If, hereafter, the industrial commission makes any allowance in regard to these matters, the petitioner will then have an opportunity to apply for a rehearing thereon, and, in the event that his application be denied, for a writ of review.
The application for a writ of certiorari is denied.
Shaw, J., Sloss, J., Melvin, J., and Lawlor, J., concurred.